DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 03/09/2021 have been fully considered but they are not persuasive.
With respect to the objection of claim 19 as being substantially duplicate of claim 1, applicant argued that because claim 19 claims a device comprising a two stage high speed compressor and claim 1 claims a two-stage high speed compressor and therefore are not substantially duplicate. Examiner disagrees and notes that both claims cover the same thing with a slight difference in wording and are considered duplicate of each other. The objection of claim 19 is maintained. 
Applicant’s argument that Beers ‘304 does not teach the amended features of claims 1. Examiner respectfully disagrees. 
Beers ‘304 discloses a first orifice (52) configured to allow the fluid to be compressed in the channel to enter the motor and to flow between the stator and the rotor (Col. 2, line 57-Col. 3, line 8; Fig. 1), a second orifice (64) configured to allow the fluid to . 
Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 13-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 8,931,304) hereinafter Beers ‘304 in view of Thompson et al. (US 9,537,363) hereinafter Thompson.
Regarding claim 1, Beers ‘304  teaches a two-stage, high speed fluid compressor (20/34 and 24/36) comprising 
a case (25; this case is houses compressors and motor; Col. 2, lines 23-25, Fig. 1) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58)  (as seen in fig. 1), and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft (Fig. 1, Col. 2, lines 18-41), 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor (see flow path in Fig. 1), said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with the fluid to be compressed flowing in the channels( Fig. 1, Col. 2, lines 18-41);
the motor comprises a stator (40) and a rotor (38), (Col. 2, lines 36-42), the two stage high speed fluid compressor further comprises:
a first orifice (52) configured to allow the fluid to be compressed in the channel to enter the motor and to flow between the stator and the rotor (Col. 2, line 57-Col. 3, line 8; Fig. 1),
a second orifice (64) configured to allow the fluid to be compressed to exit the motor and rejoin the channels after cooling the motor, the fluid to be compressed that flows through the second orifice exits the case at the compressed fluid outlet (Col. 3, lines 42-54), and the first orifice is arranged closer to the compressed fluid outlet than the second orifice (Fig. 1).

Beers ‘304 is silent about the specific electrical components other than the motor and stator, as well as “wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, said integrated housing extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall”.
However, Thompson teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Thompson teaches the electric compressor, wherein the case (motor housing 50 + compressor housings) includes at its surface at least one cavity (within walls 120, in fig. 2) forming at least one integrated housing arranged to receive at least one electronic component (105; as seen in fig. 3) of the compressor (see Thompson, annotated FIG. 3 below).

    PNG
    media_image1.png
    640
    765
    media_image1.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the electrical components in Beers ‘304  within a cavity of the case as taught by Thompson for the purpose of providing a waterproof, electrically insulated environment for the electrical connections and to provide easy access for a user to insert components and/or make connections between the controller cables and corresponding stator cables, as recognized by Thompson (col. 4, lines 62-67 and col. 5, lines 1-10).

Regarding claim 3, Beers ‘304 as modified by Thompson teaches all the claimed limitations as sated above in claim 1. Beers ‘304 as modified by Thompson further teaches the case includes, on a same surface defining its upper inner face (see Thompson, annotated FIG. 3 above), several cavities each forming an integrated housing arranged to receive an electronic component (105) of the compressor, said cavities being arranged at least above and at least on one side of the inner wall of the case (top side of the inner wall of the case 50).
Regarding claim 4, Beers ‘304 as modified by Thompson teaches all the claimed limitations as sated above in claim 1. Beers ‘304 as modified by Thompson further teaches the cavity (in view of fig. 1 of Beers and fig. 2/3 of Thompson) extends longitudinally at least partially along the channels for flow of fluid to be compressed to form a longitudinally extending integrated housing.
Regarding claim 5, Beers ‘304 as modified by Thompson teaches all the claimed limitations as sated above in claim 1. Beers ‘304 as modified by Thompson further teaches the cavity the fluid compressor includes at least one plate (Thompson, annotated FIG. 3 above) arranged to receive the electronic components of the compressor, said plate carrying, on its lower face, at least longitudinally extending electronic components (105), said plate being positioned above the upper inner face of the case, such that said electronic components extending longitudinally across the lower face of the plate are respectively housed inside their integrated housings 
Regarding claim 6, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the integrated housing includes a strip spring (see figs. 3 & 5 of Thompson: 112+125; this structure is interpreted to be a strip spring because when fastener 125 is removed, lug 112 will show spring characteristic to some extent) arranged to keep the electronic component disposed inside said integrated housing resting against the wall of the integrated housing in the direction of the inner wall.
Regarding claim 7, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the fluid compressor includes an upper cover (165; of Thompson) for closing the upper face of the case, said upper cover being positioned on the side of the electronic components (on the top side of the electrical components).
Regarding claim 8, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the motor includes 
Regarding claim 9, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the shaft (58) is rotatably mounted on the case with at least a front radial bearing (56: journal bearing; on left in fig. 1), a back radial bearing (56; on right in fig. 1) and an axial bearing (54) (Beers ‘304, Col. 3, lines 13-18).
Regarding claim 10, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 9. Beers ‘304 as modified by Thompson further teaches at least one orifice (see Beers ‘304, fig. 2: flow path 50) arranged to allow fluid to be compressed flowing in the channels to flow in proximity respectively to the front radial bearing, the back radial bearing and the axial bearing, and at least one orifice (64; in fig. 1) arranged to allow fluid to be compressed to rejoin said channels after cooling said front radial bearing, back radial bearing and axial bearing (Beers ‘304, Col. 3, lines 13-18).
Regarding claim 13, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 9. Beers ‘304 as modified by Thompson further teaches the fluid compressor includes a front radial bearing bracket and a back radial bearing bracket (Beers ‘304 annotated FIG. 1), arranged to be positioned around the shaft, respectively at the front and at the back of the motor, and wherein the front radial bearing bracket includes at least a first slot positioned facing a second slot provided on the front radial bearing (second slot being provided on the right side of the front radial bearing), said first slot and said second slot being arranged to receive a front bearing O-ring joint, and in that wherein said back radial bearing bracket includes at least a third slot positioned facing a fourth slot provided on the back radial bearing 

    PNG
    media_image2.png
    537
    752
    media_image2.png
    Greyscale

Regarding claim 14
Regarding claim 16, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the fluid is a refrigerant gas (Beers ‘304, Col. 2, lines 55-56).
Regarding claim 19, Beers ‘304 teaches a device comprising: a two-stage, high speed fluid compressor (20/34 and 24/36) comprising 
a case (25; this case is houses compressors and motor; Col. 2, lines 23-25, Fig. 1) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30), a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on said shaft, said first compression wheel forming a first compression stage (as seen in fig. 1) and said second compression wheel forming a second compression stage (as seen in fig. 1), and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft (Fig. 1, Col. 2, lines 18-41), 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor (see flow path in Fig. 1), said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with the fluid to be compressed flowing in the channels( Fig. 1, Col. 2, lines 18-41);
the motor comprises a stator (40) and a rotor (38), (Col. 2, lines 36-42), the two stage high speed fluid compressor further comprises:

a second orifice (64) configured to allow the fluid to be compressed to exit the motor and rejoin the channels after cooling the motor, the fluid to be compressed that flows through the second orifice exits the case at the compressed fluid outlet (Col. 3, lines 42-54), and the first orifice is arranged closer to the compressed fluid outlet than the second orifice (Fig. 1).
It is implicit that the compressor of Beers ‘304 has electrical components, such as wires, circuit board. 
Beers ‘304 is silent about the specific electrical components other than the motor and stator, as well as “wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, said integrated housing extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall”.
However, Thompson teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Thompson teaches the electric compressor, wherein the case (motor housing 50 + compressor housings) includes at its surface at least one cavity (within walls 120, in fig. 2) forming at least one integrated housing arranged to receive at least one electronic component (105; as seen in fig. 3) of the compressor (see Thompson, annotated FIG. 3 above).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beers ‘304 in view of Thompson and further in view of Telakowski et al. (US 2010/0287958 A1) hereinafter Telakowski.
Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the inner wall of the inner housing has a circular cross-section (Beers ‘304; Fig. 1). Beers ‘304 as modified by Thompson fails to teach the motor has hollows in its external face, the hollows forming with the inner wall the channels for flow of the fluid to be compressed.
However, Telakowski teaches a two stage (24, 26) high speed fluid compressor (Figs. 2-4, paras. 0001 and 0016) comprising:
a case (30, 32, 34) (para. 0016, Fig. 2), having a fluid inlet (38) and a compressed fluid outlet (see where flow exits compressor 26 in Fig. 2), and containing a shaft (28) rotatably mounted about a longitudinal axis (Fig. 2), a first compression wheel (24) and a second compression wheel (26) mounted back to back on said shaft (Figs. 2), said first compression wheel forming a first compression stage and said second compression wheel forming a second compression stage (para. 0015), and 

wherein the case comprises a through inner housing (30) extending coaxially to the longitudinal axis (Fig. 4) and inside which is arranged at least the motor, said inner housing having an inner wall (46, Fig. 4) arranged to form with the motor, channels (58) between said at least said inner wall and the motor (see para. 0018: “A plurality of stator passages 58 are formed between the at least one stator slot 56, at an outer surface 60 of the motor stator section 36 and the inner surface 46 of the housing 30.”),
said channels extending between the first compression stage and the second compression stage (see flow path in Fig. 4) allowing the motor to be cooled on contact with the fluid to be compressed flowing in the channels (see 0018 including “Flowing the refrigerant flow 14 through the plurality of stator passages 58 provides cooling to the motor stator section 36”).
Telakowski further teaches the inner wall of the inner housing of the case has a circular cross-section (see Telakowski, Fig. 2) and wherein the motor has hollows (58) on its external face, said hollows forming with said inner wall said channels for flow of fluid to be compressed (See, Telakowski, Fig. 3 and see 0018 including “A plurality of stator passages 58 are formed between the at least one stator slot 56, at an outer surface 60 of the motor stator section 36 and the inner surface 46 of the housing 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Beers ’304 by forming the motor with hollows as taught by Telakowski as all claimed parts were known and would have .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beers ‘304 in view of Thompson and further in view of  Beers et al. (US 2012/0051957 A1) hereinafter Beers ‘957.
Regarding claim 11, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 9. Beers as modified by Thompson does not explicitly teach the axial bearing is an aerodynamic bearing.
However, Beers ‘957 teaches a two stage compressor, comprising an axial bearing (38, 40), the axial bearing being an aerodynamic bearing and comprising, on at least one of its faces, first grooves (40) arranged to create an air film (para. 0016).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic axial bearing in Beers ‘304 with aerodynamic axial bearing as taught by Beers ‘957 in order to obtain the predictable result of withstanding the axial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 12, Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 9. Beers ‘304 as modified by Thompson does not explicitly teach the front radial bearing and the back radial bearing are aerodynamic bearings.
 However, Beers ‘957 teaches a two stage compressor, comprising a front radial bearing (41) and the back radial bearing (41) (Fig. 1) the front and back radial bearings 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic radial bearings in Beers ‘304 with aerodynamic radial bearings as taught by Beers ‘957 in order to obtain the predictable result of withstanding the radial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beers ‘304 in view of Thompson and further in view of Mayleben. (US 2018/0135633 A1).
Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers ‘304 as modified by Thompson further teaches the heat pump wherein the case has a bore (160) arranged to allow the passage of cables (140) between the motor and the electronic components (see Thompson, fig. 5).
Beers ‘304 as modified by Thompson does not explicitly state said bore being sealed.
However, Mayleben discloses a case (motor enclosure 207) comprising a bore (bore in which 213 is disposed) arranged to allow the passage of cables (206) between the motor (204) and electronic components (electronic controller enclosure 203), said bore being sealed (by cable seal 213).
. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beers ‘304 in view of Thompson and further in view of Lawlor et al. (US 2004/0151579 A1) hereinafter Lawlor.
Beers ‘304 as modified by Thompson teaches all the claimed limitations as stated above in claim 1. Beers as modified by Thompson does not teach the fluid is air or natural gas.
	However, Lawlor teaches a two stage compressor (Fig. 1) comprising a first compression stage (30) and a second compression stage (32) (para. 0028). Lawlor further teaches the compressor “allow high efficiency compression of a variety of commonly compressed gases, including (a) air, (b) steam, (c) refrigerant and (d) hydrocarbons.  Some important applications include compression of in refrigeration and conditioning, applications, and steam in various services” (para. 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize in the compressor of Beers ‘304 modified  air and natural gas as the fluid as taught by Lawlor for specific applications (Lawlor, para. 0044).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             /WOODY A LEE JR/Primary Examiner, Art Unit 3745